Citation Nr: 0529197	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-04 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1964 to January 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In January 2004, the veteran testified at a RO hearing.  In 
January 2005, the veteran attempted to submit a notice of 
disagreement with prior denials of his claims.  The Board 
hereby refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does have PTSD.

2.  The veteran's PTSD is due to a verified in-service 
stressor.  


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The Board notes 
that during the course of this appeal, 38 C.F.R. § 3.304(f) 
was amended again with regards to the personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation in regard to the veteran's claim.  See 
67 Fed. Reg. 10330 (Mar. 7, 2002).

A February 2002 VA medical record showed that the veteran had 
a diagnosis of PTSD.  The veteran reported that a stressful 
event in service included witnessing a pilot become 
decapitated aboard the USS Coral Sea.  The examiner opined 
that based on this and other information, the veteran met the 
criteria for a PTSD diagnosis.  A February 19, 2004 VA 
examination further indicated the veteran's diagnosis of 
chronic PTSD.  The Board notes that a different examiner 
during the February 2, 2004 VA examination, who reviewed the 
veteran's claims folder, appeared to disagree with the 
veteran's PTSD diagnosis.  Although it is unclear whether the 
examiner reviewed the veteran's file during the February 19th 
VA examination, that examiner, a clinical psychologist, 
provided a thorough and comprehensive examination.  There 
also are other VA medical records substantiating the 
veteran's PTSD diagnosis.  Moreover, a February 20, 2004 
letter from a VA doctor, Dr. Alina Suris (PhD), indicated 
that the veteran had been in her combat PTSD therapy group 
since January 2000.  She confirmed the veteran's chronic PTSD 
diagnosis, stated that the veteran experienced multiple 
traumatic events while on active duty, and opined that he had 
chronic PTSD from his combat experiences.  Thus, the Board 
finds that any doubts that the examiner expressed during the 
February 27th VA examination regarding the veteran's 
diagnosis of PTSD, are outweighed by other expert medical 
opinions of record.  

In a July 2003 statement, the veteran seemed to indicate that 
his PTSD was due to combat exposure.  The veteran's personnel 
records revealed that he was on board the USS Coral Sea, 
including for the period from September 1966 to October 1966.  
A January 1968 remark from the Secretary of the Navy 
commended the USS Coral Sea for exceptionally meritorious 
service while participating in combat operations, during the 
period from August 12, 1966 to February 1, 1967 in Southeast 
Asia.  Personnel records showed that the veteran was a cook 
aboard the USS Coral Sea and it is unclear whether he 
directly engaged in combat.  Nevertheless, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reaffirmed its 
holding in Suozzi v. Brown, 10 Vet. App. 307 (1997).  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.  

Furthermore in May 2003, the veteran resubmitted his stressor 
statement and provided the name of the pilot whom he saw 
severely injured on November 17, 1967.  The pilot's name was 
Lt. Edwin Ward Van Orden, Jr.  A November 17, 1967 entry of 
the deck log for the USS Oriskany revealed that Lt. Edwin 
Ward Van Orden, Jr was ejected from a plane and pronounced 
dead at sick bay.  The veteran's personnel records confirmed 
that the veteran was aboard the USS Oriskany during that 
time.  

Thus the evidence has shown, that the veteran meets the 3-
prong requirement for PTSD.  He has a PTSD diagnosis, a link, 
in the form of a February 2002 VA medical opinion between his 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred as evidenced by his personnel records and deck log 
for the USS Oriskany.  Furthermore, there is evidence 
indicating that the veteran was in combat and a February 2004 
medical opinion revealing that the veteran's PTSD was due to 
his combat exposure.  Therefore, by resolving all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for the veteran's PTSD.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, with regard to the benefit being granted by 
the Board in this decision, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran in light of the favorable disposition.  




ORDER

The appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


